Name: 85/92/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/82/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-02-08

 Avis juridique important|31985D009285/92/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/82/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 037 , 08/02/1985 P. 0056 - 0059+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 61 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/82/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 85/92/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/82/EEC ( 1 ) , THE COMMISSION INSTITUTED IN CERTAIN RURAL AREAS OF THE ABRUZZI REGION , ITALY , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/82/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/82/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN TWO RURAL AREAS OF THE ABRUZZI REGION , ITALY 1 . TITLE PILOT ACTION IN TWO INLAND RURAL AREAS OF THE ABRUZZI REGION , ITALY , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE AIM IS TO TRY OUT INTEGRATED OPERATIONS DESIGNED TO MAKE LIVESTOCK FARMING LESS EXTENSIVE BY INCREASING FODDER PRODUCTION AND CREATING ALTERNATIVE SOURCES OF INCOME OUTSIDE AGRICULTURE . ON ACCOUNT OF THE AREA'S PARTICULAR FEATURES , THIS EXPERIMENT IS PARTICULARLY USEFUL FOR TESTING - IN A DIFFICULT ECONOMIC AND SOCIAL CONTEXT - THE CHOICE OF MEASURES , THEIR COORDINATION AND THE CAPABILITIES OF THE NATIONAL , REGIONAL AND LOCAL AUTHORITIES IN IMPLEMENTING THEM . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA IN THE ABRUZZI REGION , THERE ARE : - 23 400 HA OF PASTURE MEADOWS , - 177 568 HA OF ROUGH GRAZING . SOME 59 % OF THE CATTLE AND 90 % OF THE SHEEP AND GOATS ARE RAISED IN THE INLAND AREAS . IN VIEW OF THE REGION'S VARIOUS POSSIBILITIES , ITS FODDER PRODUCTION IS ESTIMATED AT 100 MILLION FODDER UNITS PER YEAR . ON THE BASIS OF EXPERIENCE , IT IS CONSIDERED THAT WITH CULTIVATION IMPROVEMENTS THE YIELD COULD BE IMPROVED BY 40 % , MAKING SOME 140 MILLION FODDER UNITS PER YEAR , INCLUDING 126 MILLION BETWEEN MAY AND SEPTEMBER . BY IMPROVING FODDER PRODUCTION CAPACITY IN THE MIDDLE AND LOWER HILL AREAS , IT WILL BE POSSIBLE TO INTENSIFY LIVESTOCK FARMING , FOR AT PRESENT FROM OCTOBER TO APRIL THE HERDS AND FLOCKS HAVE TO BE GRAZED IN APULIA AND LAZIO . THE AREA CONCERNED COVERS 7 600 HA , OF WHICH 200 HA IS PASTURE MEADOWS PROVIDING FEED FOR 1 800 SHEEP AND 200 GOATS , 2 000 HA IS ROUGH GRAZING LAND AND 5 400 HA FOREST . THE STOCKFARMING UNITS ARE TO BE ESTABLISHED ON TWO SELECTED HOLDINGS . THERE ARE ALSO COPPICES WHICH CAN PROVIDE RAW MATERIAL FOR ENERGY PRODUCTION . THE SECONDARY SECTOR CONSISTS MAINLY OF SMALL AND MEDIUM-SIZED ENTERPRISES AND CRAFT FIRMS LARGELY SERVING THE REGIONAL MARKET . FINALLY , THE AREA'S PARTICULAR FEATURES ARE SUITED TO THE DEVELOPMENT OF TOURISM IN CONJUNCTION , IN SUMMER , WITH THE HIGHLY DEVELOPED TOURISM ON THE COAST . THE ACTION IS TO BE LOCATED IN THE UPLAND AREAS OF LAGA ( GRAN SASSO AREA IN THE PROVINCE OF TERAMO ) AND THE AVENTINO ( THE MAIELLA AREA IN THE PROVINCE OF CHIETI ) . 4 . OPERATIONS THE OBJECT AND RESULTS SOUGHT SHOULD BE ATTAINED IF THE FOLLOWING OPERATIONS ARE CARRIED OUT : ( A ) AGRICULTURE : - IMPROVEMENT OF ROUGH GRAZING AND PASTURE MEADOWS TO INCREASE FODDER PRODUCTION , - INCREASE IN THE MARKET VALUE OF AGRICULTURAL PRODUCTS AND BY-PRODUCTS ; ( B ) SECONDARY SECTOR : - DEVELOPMENT OF CRAFT ACTIVITIES AND SMALL FIRMS , PARTICULARLY THOSE USING WOOD , WOOL AND BY-PRODUCTS , - PRODUCTION OF ENERGY , USING THE EXISTING COPPICES FOLLOWING IMPROVEMENT , AND FARM WASTE ; ( C ) RURAL TOURISM : - DEVELOPMENT OF FACILITIES , - PROMOTION OF TOURISM , - TRANSPORT ; ( D ) GENERAL : - INFRASTRUCTURE - STIMULATION OF THE REGIONAL ECONOMY . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : OFFICE OF THE MINISTER FOR COORDINATION OF COMMUNITY POLICIES , ROME , - FOR IMPLEMENTATION : ABRUZZI REGION , L'AQUILA . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN CERTAIN RURAL AREAS OF THE ABRUZZI REGION , ITALY FINANCING ESTIMATES OPERATIONS * TOTAL PUBLIC EXPENDITURE ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGETARY ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL PUBLIC EXPENDITURE ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGETARY ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . AGRICULTURE - GRAZING LAND FOR TWO COLLECTIVE FARMS * - * - * - * - * - * 929 * 464,5 ( 3 ) * 50 * - * - * - - LAND IMPROVEMENT : - PREPARATION * 222 * - * - * 111 * 50 * - * - * - * - * - * 111 - SMALL-SCALE IRRIGATION * 185 * - * - * 92,5 * 50 * - * - * - * - * - * 92,5 - TWO LIVESTOCK CENTRES ( 3 ) * 187,5 * - * - * 60 * ( 1 ) * 225,9 * - * - * 60 * ( 1 ) * 120 - TWO PROCESSING AND MARKETING UNITS * - * - * - * - * - * 948,5 ( 2 ) * 426,83 * 45 ( 4 ) * 132,79 * 14 ( 4 ) * 132,79 - MECHANIZATION OF FORAGE-GROWING * 74 * - * - * 37 * 50 * - * - * - * - * - * 37 B . ENERGY PRODUCTION - WOODLAND IMPROVEMENTS * - * - * - * - * - * 901 * 450,5 * 50 * - * - * - - PYROLYSIS UNITS ( 3 ) * - * - * - * - * - * 1 153 * 462,8 * 40 * - * - * - C . PUBLIC FACILITIES AND AMENITIES * 120 * - * - * 60 * 50 * 120 * - * - * 60 * 50 * 120 D . RURAL TOURISM - SITE FACILITIES ( CAMP SITES , SHOPS ) ( 3 ) * - * - * - * - * - * 337 * 134,8 * 40 * 33,7 * 10 * 33,7 - PROMOTION OF TOURISM , STUDIES , ITINERARIES * 148 * - * - * 103,6 * 70 * 146 * - * - * 58,4 * 40 * 162 - TRANSPORT * 74 * - * - * 37 * 50 * 74 * - * - * 37 * 50 * 74 E . SMES AND CRAFT FIRMS - TWO CENTRES FOR COMMON SERVICES TO FIRMS ( CONSTRUCTION ) ( 3 ) * - * - * - * - * - * 627 * 250,8 * 40 * 156,7 * 25 * 156,7 - OPERATION ( 3 ) * - * - * - * - * - * 210 * 140 * 70 * - * - * - - TECHNICAL ASSISTANCE ( 3 ) * - * - * - * - * - * 200 * 110 * 55 * - * - * - F . INFRASTRUCTURE RURAL INFRASTRUCTURE ( 3 ) * - * - * - * - * - * 505 * 202 * 40 * 126 * 25 * 126 TOTAL * 1 010,5 * - * - * 501,1 * - * 6 376,4 * 2 642,23 * - * 664,59 * - * 1 165,69 ( 1 ) A MAXIMUM OF 60 000 ECU HAS BEEN EARMARKED FOR EACH LIVESTOCK CENTRE . ( 2 ) TOTAL COSTS OF PROJECT . ( 3 ) THE PAYMENTS FOR THESE PROJECTS MAY BE COMPLETED IF NECESSARY IN 1986 . ( 4 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A MAXIMUM 14 % OF ELIGIBLE COSTS SINCE ASSISTANCE GRANTED FROM THE EAGGF , GUIDANCE SECTION , UNDER REGULATION ( EEC ) NO 355/77 AMOUNTS TO 45 % OF ELIGIBLE COSTS .